Morgan, Lewis & Bockius LLP MORGAN LEWIS 1111 Pennsylvania Avenue, NW COUNSELORS AT LAW Washington, DC 20004 Tel:202.739.3000 Fax: 202.739.3001 www.morganlewis.com October 28, 2009 The Oak Value Trust 1450 Raleigh Road Suite 220 Chapel Hill, NC 27517 Re: Opinion of Counsel regarding Post-Effective Amendment No. 16 to the Registration Statement filed on Form N-1A under the Securities Act of 1933 (File No. 33-90358) Ladies and Gentlemen: We have acted as counsel to The Oak Value Trust (the “Trust”), a Massachusetts voluntary association (commonly known as a business trust), in connection with the above-referenced registration statement on Form N-1A (the “Registration Statement”) which relates to the Trust’s units of beneficial interest, with no par value per share (collectively, the “Shares”) of the Oak Value Fund (the “Fund”).This opinion is being delivered to you in connection with the Trust’s filing of Post-Effective Amendment No. 16 to the Registration Statement (the “Amendment”) to be filed with the U.S. Securities and Exchange
